Citation Nr: 0816054	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  02-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) improved pension benefits in the calculated amount of 
$29,853 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of 
VA improved pension benefits in the calculated amount of 
$29,853.

(The issue regarding the propriety of the severance of 
service connection for hepatitis is the subject a separate 
independent medical opinion request by the Board.)


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1972; he went AWOL (absence without official leave) on two 
different occasions, from July 5, 1967 to October 4, 1967, 
and from February 29, 1968 to January 3, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In June 2002, the Board issued a decision denying the 
veteran's claim for recovery of an overpayment in the 
calculated amount of $30,410.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2003, the parties to the appeal 
filed a Joint Motion for Remand.  The Joint Motion directed 
the Board to address whether a timely notice of disagreement 
(NOD) was received on the issue of the creation or amount of 
the debt.  By an Order of that same month, the Court vacated 
the Board's June 2002 decision and remanded the matter for 
additional action.  

In July 2004, the Board remanded the case to the RO to 
address the issue of debt validity and to re-address the 
waiver issue.  

In April 2005, the RO provided the veteran with a letter 
explaining how the overpayment was established.  The veteran 
filed a NOD in July 2005 and a statement of the case was 
issued in January 2006.  He perfected an appeal regarding the 
issue of validity of the overpayment that month.  

In April 2006, the RO's Committee rendered a 
"reconsideration decision" upholding the original decision 
to deny waiver of recovery of the overpayment.  In that 
decision, the Committee noted that an award action in January 
2002 had reduced the amount of the indebtedness from the 
original amount of $30,410 to $29,853.  

The April 2006 decision also noted that subsequent to the 
Board remand the veteran had submitted information to the RO 
which resulted in his pension award being terminated with an 
earlier effective date (January 31, 1998) than what was 
originally used (July 31, 2000).  This action created an 
additional overpayment of $7,844.  The veteran's request for 
waiver of this additional overpayment amount was denied by 
the Committee in an April 2006 decision.  To date, the 
veteran has not filed a NOD as to this decision.  As such, 
the issue of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits in the calculated amount 
of $7,844 is not presently before the Board.  38 C.F.R. § 
20.200 (2006).

In July 2006, the RO issued a supplemental statement of the 
case (SSOC) continuing the denial of waiver of overpayment of 
VA pension benefits in the amount of $29,853.  The case has 
now returned for appellate consideration.


FINDINGS OF FACT

1.  In his September 1997 application for improved pension 
benefits, the veteran indicated that his family income at the 
time consisted of Social Security Administration (SSA) 
benefits paid to he and his spouse, in the amount of $521 and 
$283, respectively; he specifically indicated that he, his 
spouse, and the minor children were in receipt of no other 
income, to include wage income.

2.  The veteran was awarded improved pension benefits 
effective October 1, 1997; in award letters issued in 
December 1997 and attached VA Forms 21-8768, he was informed 
that, essentially, pension is an income based program and 
that he was obligated to report changes in family income 
immediately

3.  In January 1998, the veteran's VA pension benefits were 
increased based on evidence submitted by him to the effect 
that his SSA benefits had been reduced significantly.

4.  In or about May 2000, the RO received information to the 
effect that the veteran was in receipt of increased SSA 
benefits.

5.  In June 2000 the RO retroactively reduced the veteran's 
VA pension benefits, effective October 1, 1997, as they 
received evidence that he (his family) received previously 
unreported income in 1997 and 1998, and that he was in 
receipt of workers compensation and SSA benefits; this action 
created an overpayment in the amount of $18,454.

6.  In September 2000, the RO further reduced the veteran's 
VA pension effective October 1, 1998, based on his spouse's 
previously unreported income and the receipt of SSA benefits; 
this action increased the overpayment to $30,410.  An award 
action in January 2002 reduced the amount of the overpayment 
to $29,853.  

7.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

8.  The veteran was at fault in the debt created by his 
failure to report changes in income in a timely manner.

9.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran and 
his family of the basic necessities of life).

10.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment created would result 
in unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.




CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits in the 
amount of $29,853 was properly created.  38 U.S.C.A. §§ 1506, 
1521, 5112(b)(9) (West 2002); 38 C.F.R. § 3.660 (2006).

2.  The veteran was free from fraud, misrepresentation, or 
bad faith in the creation of the overpayment; however, 
recovery of the overpayment of VA improved pension benefits, 
in the amount of $29,853, would not be against the principles 
of equity and good conscience.  Thus, recovery of the 
overpayment created is not waived.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As has been described in the Introduction above, this case is 
currently before the Board pursuant to the Court's October 
2003 Order, which vacated the Board's June 2002 decision and 
remanded the case so that the Board could address the issue 
of debt validity.  In April 2005, the RO provided the veteran 
with a letter explaining how the overpayment was established.  
The veteran perfected an appeal as to this decision.  In July 
2006, the RO issued a SSOC continuing the denial of waiver of 
overpayment of VA pension benefits.  In August 2006, the 
veteran's attorney stated that they had no further evidence 
to submit.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1) (West 2002).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board further observes, however, that the October 2003 
Joint Motion did not identify any substantive defects in the 
Board's June 2002 decision with respect to the issue of 
waiver of overpayment.  As noted above, the sole basis for 
remanding this issue was so that the Board could address the 
issue of whether the debt was properly created.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Validity of the Debt

A review of the record reveals that in September 1997 the RO 
received from the veteran his application for improved 
pension benefits (VA Form 21-526), wherein he indicated that 
his family income at the time consisted of SSA benefits paid 
to he and his spouse, in the amount of $521 and $283, 
respectively (the latter of which included benefits for two 
minor children in their custody).  The veteran specifically 
indicated that he, his spouse, and the children were in 
receipt of no other income, to include wage income.

In December 1997 the veteran was awarded improved pension 
benefits effective October 1, 1997, and, according to the 
award letters (two were issued on successive days in 
December), the amount awarded took into account his report of 
receiving no family income other than the SSA benefits noted 
in the September 1997 application.  The award letters 
specifically indicated that his countable income included $0 
in earned or "other" income, and that the pension award 
included additional benefits on behalf of his spouse and two 
minor children.  The award letters and attached VA Forms 21-
8768 also informed the veteran that pension is an income 
based program and that he was obligated to report changes in 
family income immediately, and that a failure to do so would 
result in an overpayment of benefits which would have to be 
repaid.

In January 1998, the RO received from the veteran information 
to the effect that at that time he was in receipt of only $25 
from SSA due to a worker's compensation offset, and that his 
spouse and the minor children were in receipt of no such 
benefits.  The veteran requested that the RO recompute his 
improved death pension benefits based on this information.

In January 1998, the RO significantly increased, retroactive 
to October 1, 1997, the veteran's pension award to reflect 
the decreased SSA benefits; it is pointed out that 
information gathered by the RO revealed that a lump sum 
worker's compensation award was paid to the veteran in August 
1997, and as such (as it pre-dated his claim for VA pension) 
it was not included as income in determining the his VA 
pension award.

The January 1998 award letters (and attached VA Forms 21-
8768) again specifically indicated that his countable income 
included $0 in earned or "other" income, that the award 
included additional benefits on behalf of his spouse and two 
minor children, and also informed the veteran that pension is 
an income based program and that he was obligated to report 
changes in family income immediately, and that a failure to 
do so would result in an overpayment of benefits which would 
have to be repaid.

In May 2000, the RO informed the veteran that they received 
information to the effect that he was in receipt of $556, and 
his spouse $139, in monthly SSA benefits.  In this letter, 
the RO asked that the veteran provide the history of SSA 
payments for he, his spouse, and the children since January 
1998, any information regarding workers compensation since 
January 1998, and any wage information.

In an incomplete Improved Pension Eligibility Verification 
Report (EVR) received in June 2000, the veteran confirmed 
current receipt of $556, but did not provide additional 
information.  Documentation received at that time also 
reflects that in January 1998, the veteran settled a worker's 
compensation claim and was to be paid, according to the 
stipulation, $25,000 within 30 days of January 28, 1998.

In June 2000 the RO informed the veteran that his VA pension 
was retroactively reduced, effective October 1, 1997, as they 
received evidence that he (his family) received previously 
unreported income in 1997 and 1998, and that he was in 
receipt of workers compensation and SSA benefits.  This 
action created an overpayment in the amount of $18,454.

In a Financial Status Report (FSR) (VA Form 20-5655) received 
in July 2000, the veteran indicated, for the first time, that 
his spouse had been employed since November 1997 and was 
currently working on a full-time basis earning $1,360 per 
month; the FSR is somewhat unclear as to when she began 
working full-time or what period or periods she had worked 
part-time.

In September 2000, the RO further reduced the veteran's VA 
pension effective October 1, 1998, based on his spouse's 
previously unreported income and the receipt of SSA benefits.  
This action increased the overpayment to $30,410.  The amount 
of the overpayment was later reduced to $29,853.  

The Board notes that the veteran has not disputed the 
essential facts outlined above.  Instead, the veteran claims 
that he was not at fault in the creation of the debt at issue 
because, according to a June 2000 statement, he did not know 
that all income counted in determining pension and that he 
had been on psychiatric medication since 1997 and was not 
aware that a mistake had been made.  The Board is of the 
opinion, however, that because of the clear notification 
included in the letters noted above, the veteran knew that he 
was to immediately report to VA the changes in income, but 
failed to do so.

It is pointed out that while the veteran seems to be claiming 
that psychiatric medication taken since 1997 (or disability 
in general) contributed to him being unaware of his mistake 
in not reporting increases in income, he was nevertheless 
able to report the decrease in SSA income in January 1998 in 
order to have his VA pension increased.  This action taken 
alone (i.e. in January 1998 to increase the pension) clearly 
shows that the veteran was well aware that VA pension was 
based on all sources of income.

In a July 2005 faxed statement, the veteran asserts that the 
income of his spouse, from whom he has been separated since 
November 2000 and children, who reside with his spouse, 
should not count as his income for pension purposes.  See 
faxed letter dated July 11, 2005.  The Board finds, however, 
that the veteran's argument is misplaced.  While it may be 
true that the veteran's marital situation dictates that his 
spouse's income be excluded from his current countable 
income, it does not suggest that the current overpayment was 
invalidly created.  As noted, the overpayment was created, in 
part, based on the veteran's failure to report that his 
spouse had been employed since November 1997.  Since the 
veteran, by his own admission, did not separate from his 
spouse until November 2000 there is no reason why his 
spouse's income should not be considered as "family income" 
for the years 1997, 1998, 1999 and 2000.  The December 1997 
award letter indicated that the amount awarded took into 
account the veteran's report of receiving no family income 
other than the SSA benefits noted in the September 1997 
application.  The January 1998 award letter also noted that 
his countable income included $0 in earned or "other" 
income.  The record shows that the veteran was continuously 
reminded of his obligation to immediately report changes in 
family income, but he failed to do so.  The veteran does not 
dispute that his spouse received employment income from 
November 1997 to November 2000 and that such income 
constituted family income for VA pension purposes.  

For these reasons, the Board finds that the preponderance of 
the evidence reveals that over the period in question the 
veteran had income which exceeded the limits for entitlement 
to pension benefits.  The employment income, SSA benefits and 
worker's compensation settlement received by the veteran and 
his wife was income as set forth in 38 C.F.R. § 3.660 (2006).  
It does not fit into any of the categories which would be 
considered an exclusion from income found at 38 C.F.R. § 
3.272 (2006).  The effective date of reduction or 
discontinuance of improved disability pension benefits shall 
be the date of an erroneous award based upon an act of 
commission or omission by the beneficiary.  See 38 U.S.C.A. § 
5112(b)(9) (West 2002).  The overpayment at issue resulted 
solely from the veteran's failure to notify VA of the amount 
of income he and his wife received from employment, SSA 
benefits and worker's compensation benefits.  He knew, or 
should have known, that he was not entitled to pension 
benefits in light of his income.  Because the overpayment at 
issue did not result solely from VA error, there is no basis 
to conclude that it was improperly created.

Waiver of the Debt

The veteran timely requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In a decision dated in 
November 2000, the Committee denied the veteran's request for 
a waiver of the overpayment, finding that, essentially, 
recovery of the debt would not be against "equity and good 
conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted because he was 
not at fault in the creation of the debt and that requiring 
him to repay the debt would result in severe financial 
hardship.

A review of the November 2000 decision reflects that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the veteran with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 38 
U.S.C.A. § 5302(a) (West 2002).  However, to dispose of this 
matter on appeal, the Board must determine whether the 
recovery of the overpayment would be against the principles 
of equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 2002) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2006).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2006).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.965 (2006).

With regard to "fault," the Board points out that, as noted 
above, the December 1997 award letters (and attachments) 
notified the veteran that his pension was based on his 
reported income, specifically indicated that this included 
his report of SSA income only, and notified him that he was 
obligated to report any changes in family income from any 
source immediately.  Increased award letters issued in 
January 1998 provided him with the same notice, but despite 
this notification the veteran failed to report, in a timely 
manner, that SSA benefits were increased, that he had settled 
a workers compensation claim (the lump sum awarded in January 
1998), or that his spouse had been employed since November 
1997.

As such, the Board finds that the veteran, and not VA, was 
clearly at fault for the debt created in this case.  The 
veteran continued to accept VA pension benefits in an amount 
that he knew he was not entitled to, and VA, in a timely 
manner, retroactively reduced his award upon receipt of 
information that he was receiving increased SSA benefits and 
that his spouse had been (and still was) in receipt of 
employment income.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the FSR received in July 2000, the 
veteran's total monthly net income outweighed his combined 
monthly expenses by $510.50; from the Board's calculation, 
his reported income outweighs his expenses by about $313, 
however the veteran did not include SSA benefits for his 
spouse and/or the minor children as income.  The points out 
that the FSRs filed by the veteran after the now vacated June 
2002 Board decision both reflect roughly equal amounts of 
monthly expenses and income.  

In the most recent FSR, filed in September 2005, the 
veteran's total monthly expenses (reported by the veteran as 
$627, but calculated by the Board as $635) outweighed his 
combined monthly net income ($628.50) by $6.50.  The Board 
notes, however, that the veteran reported no assets although 
he had an automobile (1992 Oldsmobile Royale) for which he 
paid $172 per month in car insurance.  In any event, the 
veteran also indicated that he has no debts (to financial 
companies, etc.).  

In a waiver determination, the Board is required to consider 
whether the granting of a waiver would provide an unjust 
enrichment to the veteran.  In this case, it is undisputed 
that the veteran did receive VA pension benefits to which he 
was not entitled.  The calculated amount is $29,853.  This 
amount must be considered by the Board to be monetary assets 
which would be obtained unjustly and at the expense of the 
Government if a full waiver were granted.

The Board is cognizant of the possibility that the he may 
require utilizing funds for medical care in the future (the 
veteran claims that he is totally disabled), however, it 
should be noted that the Government is entitled to the same 
consideration as other creditors or potential creditors.  The 
Board recognizes that based on the veteran's age (61) he is 
unlikely to secure employment.  However, the dependent listed 
on his September 2005 FSR - presumably his son - is of the 
age of majority.  If living in the same household as the 
veteran he can be expected to contribute to the household 
finances.  Given the above information, the Board finds that 
the recovery of the overpayment would not result in undue 
financial hardship on the veteran and deprive him of the 
basic necessities of life.

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA improved pension to 
which he is not entitled, this resulted in his unjust 
enrichment.  Additionally, there is no evidence that the 
veteran relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits. 38 C.F.R. 
§ 1.965(a) (2006).  Furthermore, the evidence of record 
discloses no other element of the standard of equity and good 
conscience which would persuade the Board that the Government 
should waive its right to the repayment of the assessed 
indebtedness.  It is noted that recovery of the overpayment 
would not defeat the purpose or the objective of the program, 
which is intended to provide financial support to needy 
veterans and their dependents and which is based on a 
calculation of all countable income, and requires complete 
disclosure from the pension recipients.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience.

As a final point, the Board observes that recently enacted 
law provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, and also includes 
new notification provisions.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the veteran's request for 
waiver of the $29,853 indebtedness, to include whether the 
overpayment was properly created.  In Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim of entitlement to 
waiver of an overpayment is not a claim to which the VCAA 
applies.  Id. at 138.

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal.  Id. See also 38 C.F.R. 
§ 1.911 (2006); VAOPGCPREC 6-98 (April 24, 1998).  The RO 
fully complied with these requirements.  It reviewed the 
accuracy of its debt determination and advised him of the 
audit's findings in an April 2005 letter.  As determined 
above, the Board does not find that the debt was improperly 
established.

In addition, statutory due process requirements apply to the 
veteran's waiver request.  38 U.S.C.A. § 5302 (West 2002) 
requires that VA notify a payee of VA benefits of a debt owed 
by the payee to VA because of payment or overpayment of the 
benefits and, as part of that notification, of the right to 
submit an application for waiver of the indebtedness and the 
procedures for submitting the application.  38 U.S.C.A. § 
5302(a) (West 2002); see 38 C.F.R. § 1.963(b) (2006) 
(procedures for applying for waiver).  The Board finds that 
VA gave this notice to the veteran.

The notice also provided him with a description of the 
procedures for submitting an application for waiver.  Thus, 
VA fulfilled the statutory obligation that it had to give his 
the information needed to prosecute his waiver claim.  Id.


ORDER

The overpayment of VA improved pension benefits in the amount 
of $29,853 was properly created; the appeal is denied. 

Waiver of recovery of an overpayment of VA improved pension 
benefits in the calculated amount of $29,853 is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


